Holderman, J. This matter comes before the Court upon motion of Respondent to dismiss, Claimant’s response to motion to dismiss, and motion for general continuance by Claimant. Claimant’s motion for general continuance does not set forth any reason for his request for said continuance, and therefore, said request is denied. Respondent’s motion to dismiss sets forth that the accident upon which this claim is based was the result of decedent being struck by a car while walking on the roadway along 162nd Street within the village of South Holland, Illinois, and that decedent was compelled to walk on the roadway because of the impassability of the adjacent sidewalk due to accumulation of snow and ice. Said motion further sets forth that the Illinois Department of Transportation is under no duty to build or maintain sidewalks or overpasses located within municipalities; that such would be the duty of the municipalities themselves; and that the village of South Holland is a municipality and therefore the State is not responsible for said accident. It is hereby ordered that Respondent’s motion to dismiss be, and the same is, granted, and this cause is dismissed.